Case: 16-17229    Date Filed: 07/31/2018   Page: 1 of 4


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-17229
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 6:15-cr-00141-GAP-GJK-14

UNITED STATES OF AMERICA,

                                                               Plaintiff - Appellee,

                                         versus

STEVEN GRODEN,

                                                            Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (July 31, 2018)

Before MARCUS, BRANCH and FAY, Circuit Judges.

PER CURIAM:

      Steven Groden appeals his conviction for conspiracy to transfer funds

internationally to promote specified unlawful activity, in violation of 18 U.S.C. §

1956(h), challenging the district court’s denial of his Fed. R. Crim. P. 29 motion
               Case: 16-17229     Date Filed: 07/31/2018   Page: 2 of 4


for judgment of acquittal. On appeal, he argues that the district court erred in

denying his Rule 29 motion for judgment of acquittal because the evidence

presented at trial was weak, limited, and insufficient to sustain a conviction. After

thorough review, we affirm.

        The denial of a motion for judgment of acquittal is reviewed de novo.

United States v. Evans, 473 F.3d 1115, 1118 (11th Cir. 2006). In reviewing the

denial of a motion for acquittal, we ask whether, after viewing the evidence in the

light most favorable to the government, could any rational trier of fact have found

all the essential elements of the crime beyond a reasonable doubt. United States v.

Eckhardt, 466 F.3d 938, 944 (11th Cir. 2006).

        In order to convict a defendant for conspiracy to commit money laundering

under § 1956(h), the government must prove that: (1) two or more persons agreed

to commit money laundering; and (2) that the defendant knowingly and voluntarily

joined the conspiracy. See 18 U.S.C. § 1956(h); United States v. Martinelli, 454

F.3d 1300, 1310 (11th Cir. 2006). Further, to obtain a conviction for transferring

funds    internationally to     promote   specified   unlawful   activity,   under   §

1956(a)(2)(A), the government must prove the defendant (1) transported,

transmitted, or transferred money internationally, (2) with the intent to promote a

specific unlawful activity. See 18 U.S.C. § 1956(a)(2)(A).




                                          2
              Case: 16-17229     Date Filed: 07/31/2018   Page: 3 of 4


      Here, the district court did not err in denying Groden’s motion for judgment

of acquittal on the charge of conspiracy to transfer funds internationally to promote

specified unlawful activity -- which, in this case, was the manufacture and

distribution of steroids. At trial, a law enforcement officer testified that Groden’s

co-defendant, Vincent Sperti, had been involved in manufacturing steroids with

raw materials procured from China and selling those steroids to customers in the

United States through a website on the “dark web.” Groden admitted at trial that

he had purchased steroids from Sperti, and other witnesses testified that Groden

had attended a meeting of Sperti’s where the steroid business was discussed,

indicating that Groden was aware of Sperti’s business selling steroids. These

witnesses also testified that Sperti had asked them to send money to China for him,

and that they had done so using their real identities, or after giving Sperti

permission to use their real identities. Groden’s name was found in Western Union

records associated with three transactions to China, and Groden admitted that when

a different transfer had failed, he had gone to recover the funds for Sperti and had

exchanged text messages with Sperti to return the money. Sperti testified that

when he picked up the money from Groden, he had paid Groden in steroids for the

pickup and had used the returned money to continue his steroid trafficking to send

more money to China.




                                         3
              Case: 16-17229     Date Filed: 07/31/2018   Page: 4 of 4


      On this record, a rational trier of fact could have viewed this evidence as

proof, if the government proved beyond a reasonable doubt that Groden’s identity

was used, that Groden had either conducted at least one of the transfers to China or

approved the use of his identity for the transfer. Moreover, a rational trier of fact

was entitled to infer that Groden’s knowledge and willingness to pick up the

money for Sperti meant that he knowingly and voluntarily joined the conspiracy.

See 18 U.S.C. § 1956(h); Martinelli, 454 F.3d at 1310. Thus, after viewing the

evidence in the light most favorable to the government, with all reasonable

inferences and credibility choices made in the government’s favor, we conclude

that the jury could have found, beyond a reasonable doubt, that the government

presented sufficient evidence to sustain Groden’s conviction. Eckhardt, 466 F.3d

at 944.

      AFFIRMED.




                                         4